863 F.2d 48
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary Ross HARRIS, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 88-5512.
United States Court of Appeals, Sixth Circuit.
Nov. 25, 1988.

Before DAVID A. NELSON and BOGGS, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for habeas corpus relief under 28 U.S.C. Sec. 2254 challenging the constitutionality of his 1984 robbery and wanton endangerment convictions.  The district court's initial dismissal without prejudice was vacated.  The court on remand entered a dismissal with prejudice and this appeal followed.  The parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we find the district court correctly dismissed the petition.  Petitioner's reliance on Batson v. Kentucky, 476 U.S. 79 (1986), has been previously rejected by this court and will not be heard anew.  The record amply supports the district court's conclusion that petitioner failed to demonstrate error of constitutional magnitude in the admission of the inculpatory statement or the reference to other crimes.


4
It is therefore ORDERED that the district court's judgment be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.